DETAILED ACTION

Status of the Application
	Claims 1-17 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of January 28, 2019 and does not claim for the benefit of a prior-filed application.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 10 is objected to because of the following informalities: --system-- should be inserted preceding “comprising”. Appropriate correction is required. 


	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-9 is/are drawn to methods (i.e., a process), while claim(s) 10-17 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-17 is/are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 10) recites/describes the following steps; 
providing a set of criteria for pet-owner compliance for a veterinarian clinic; 
displaying to and accepting from a user in the veterinarian clinic a selection of one or more criteria for which compliance-based rewards may be granted to a pet owner and one or more attributes defining those compliance-based rewards for that criteria; 
receiving the set of criteria and associated attributes for pet-owner compliance for the veterinarian clinic; 
generating, in dependence upon the criteria and the associated attributes, a configurable compliance schedule for providing rewards to the pet owner from the veterinarian clinic; 
monitoring pet-owner activity; 
identifying one or more rewards based on the pet-owner activity and the configurable compliance schedule, as well as progress towards said rewards; and  21ATTORNEY DOCKET NO.: VET-001-2018PATENT APPLICATION
presenting, to the pet owner, one or more compliance-based rewards


These steps, under its broadest reasonable interpretation, describe or set-forth establishing and executing a reward program for pet care, which amounts to a commercial or legal interactions (specifically an advertising, marketing or sales activities or behaviors or business relation) and/or  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass a  human manually (e.g., in their mind, or using paper and pen) establishing and executing a reward program for pet care (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer 

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 10 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“through a compliance administration wizard of an application…wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from…through the compliance administration wizard of the application.. by a compliance-based rewards server…through a GUI of a compliance-based rewards mobile application executing on a mobile device” (claim 1)
“a system…comprising a compliance-based rewards server coupled for data communications with an application for a veterinarian clinic, a compliance-based points mobile application executing on a mobile device; and wherein the compliance-based rewards server is also coupled for data communications with a practice management software server associated with the veterinarian clinic; the compliance-based rewards server configured to…through a compliance administration wizard of an application …wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from…the compliance-based rewards server is configured to…the compliance-based rewards server also is configured to…to the compliance-based rewards mobile application executing on a mobile device for presentation to the pet owner” (claim 10)

The requirement to execute the claimed steps/functions “through a compliance administration wizard of an application…wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from…through the compliance administration wizard of the application.. by a compliance-based rewards server…through a GUI of a compliance-based rewards mobile application executing on a mobile device” (claim 1) and/or using “a system…comprising a compliance-based rewards server coupled for data communications with an application for a veterinarian clinic, a compliance-based points mobile application executing on a mobile device; and wherein the compliance-based rewards server is also coupled for data communications with a practice management software server associated with the veterinarian clinic; the compliance-based rewards server configured to…through a compliance administration wizard of an application …wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from…the compliance-based rewards server is configured to…the compliance-based rewards server also is configured to…to the compliance-based rewards mobile application executing on a mobile device for presentation to the pet owner” (claim 10) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the see MPEP 2106.05(f)).
The recited additional element(s) of  “through a compliance administration wizard of an application…wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from…through the compliance administration wizard of the application.. by a compliance-based rewards server…through a GUI of a compliance-based rewards mobile application executing on a mobile device” (claim 1) and/or using “a system…comprising a compliance-based rewards server coupled for data communications with an application for a veterinarian clinic, a compliance-based points mobile application executing on a mobile device; and wherein the compliance-based rewards server is also coupled for data communications with a practice management software server associated with the veterinarian clinic; the compliance-based rewards server configured to…through a compliance administration wizard of an application …wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from…the compliance-based rewards server is configured to…the compliance-based rewards server also is configured to…to the compliance-based rewards mobile application executing on a mobile device for presentation to the pet owner” (claim 10) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)) additionally serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for 
Dependent claims 2-9 and 11-17 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-9 and 11-17 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “through a compliance administration wizard of an application…wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from…through the compliance administration wizard of the application.. by a compliance-based rewards server…through a GUI of a compliance-based rewards mobile application executing on a mobile device” (claim 1) and/or using “a system…comprising a compliance-based rewards server coupled for data communications with an application for a veterinarian clinic, a compliance-based points mobile application executing on a mobile device; and wherein the compliance-based rewards server is also coupled for data communications with a practice management software server associated with the veterinarian clinic; the compliance-based rewards server configured to…through a compliance administration wizard of an application …wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from…the compliance-based rewards server is configured to…the compliance-based rewards server also is configured to…to the compliance-based rewards mobile application executing on a mobile device for presentation to the pet owner” (claim 10) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “through a compliance administration wizard of an application…wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from…through the compliance administration wizard of the application.. by a compliance-based rewards server…through a GUI of a compliance-based rewards mobile application executing on a mobile device” (claim 1) and/or using “a system…comprising a compliance-based rewards server coupled for data communications with an application for a veterinarian clinic, a compliance-based points mobile application executing on a mobile device; and wherein the compliance-based rewards server is also coupled for data communications with a practice management software server associated with the veterinarian clinic; the compliance-based rewards server configured to…through a compliance administration wizard of an application …wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from…the compliance-based rewards server is configured to…the compliance-based rewards server also is configured to…to the compliance-based rewards mobile application executing on a mobile device for presentation to the pet owner” (claim 10) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)) additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 2-9 and 11-17 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-9 and 11-17 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 4, 6, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 2 recites the phrase "the application presented to the veterinarian clinic". There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the phrase “the application presented to the veterinarian clinic” will be interpreted as being “the compliance-based reward server.”

	Claims 4 and 11 recite “wherein monitoring…further comprises obtaining a practice management software server associated with the veterinarian clinic” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The meaning of  “obtaining a practice management software server” is unclear. This phrase appears to contain a typo or has inadvertently omitted certain language. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention. For the purpose of examination, the phrase “wherein monitoring…further comprises obtaining a practice management software server associated with the veterinarian clinic” will be interpreted as being “wherein monitoring…further comprises obtaining information regarding the pet owner activity from a practice management software server associated with the veterinarian clinic”.

	Claims 6 and 13 recite the phrase “the total number of points for the pet owner." There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the phrase “the total number of points for the pet owner” will be interpreted as being “a total number of points for the pet owner.”



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claims 1-5, 7-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over “PetDesk mobile app and website” (screenshots from the http://petdesk.com website (various pages from this website) captured using the internet wayback machine – all screenshots from between June 6, 2017 and September 29, 2017 – hereinafter PetDesk) in view of Di Lascia et al. (U.S. PG Pub No. 2013/0226608, August 29, 2013 - hereinafter "Di Lascia”)

With respect to claim 1, PetDesk teaches a method for configurable compliance-based rewards for veterinarian clinics, the method comprising;
providing, through a compliance administration wizard of an application, a set of criteria for pet-owner compliance for a veterinarian clinic; (see service compliance schedule for “kaille” which includes various vaccinations and an annual lab)
wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from a user in the veterinarian clinic a selection of one or more attributes defining those compliance-based rewards for that criteria (administrative users associated with a veterinarian clinic have a “easy-to-use dashboard” (i.e., administration wizard provides a graphical user interface ('GUI') and enables them select one or more loyalty attributes (e.g., points per activity or dollar spend or other rewards) to customize a loyalty program to reward pet-owners for various activities/”criteria” - see “you can tailor your loyalty program entirely to your liking. Customization is great…control over your offerings…”  & “how many points are awarded per dollar spent…type of reward...make sure they are motivated to buy all their needed products and services from you…customized loyalty plan” 
receiving, through the compliance administration wizard of the application, the set of criteria and associated attributes for pet-owner compliance for the veterinarian clinic; and (system receives required treatment/care items (e.g., required vaccinations, annual checkups, etc. – which are equivalent to “criteria for pet-owner compliance for a veterinarian clinic”) from administrative users associated with a veterinarian clinic and also receives loyalty attributes (e.g., points per activity or dollar spend or other rewards because “you can tailor your loyalty program entirely to your liking. Customization is great…control over your offerings…”  & “how many points are awarded per dollar spent…type of reward...make sure they are motivated to buy all their needed products and services from you…customized loyalty plan” )
generating, in dependence upon the criteria and the associated attributes, a configurable compliance schedule for providing rewards to the pet owner from the veterinarian clinic; (a schedule of vaccinations and/or appointments/check-ups is created and stored (e.g., in order to send reminders and track compliance) and the system also stores the attributes (e.g., points per activity or dollar spend or other rewards as configured by the clinic administrator) and therefore the system “generates, in dependence upon the criteria and the associated attributes, a configurable compliance schedule for providing rewards to the pet owner from the veterinarian clinic”)21ATTORNEY DOCKET NO.: VET-001-2018PATENT APPLICATION
monitoring, by a compliance-based rewards server, pet-owner activity; (pet-owner activity (e.g., purchases and/or vaccines/check-ups in the built compliance schedule) are monitored by the system in order to generate clinic metrics (e.g., compliance metrics) and to calculate rewards for the pet-owners)
identifying, by the compliance-based rewards server, one or more rewards based on the pet-owner activity and the configurable compliance schedule, as well as progress towards said rewards; (loyalty builder shows that one or more rewards are inherently identified based on a monitored pet-owner activity (e.g., “how many points are awarded per dollar spent…type of reward…” – spent on activities like vaccinations and annual tests in the built compliance schedule) as this is necessary in order to award them to pet-owners, see also “client brings Fluffy and company to get their annual vaccinations…you offer free nail trims”) 21ATTORNEY DOCKET NO.: VET-001-2018PATENT APPLICATION
presenting, to the pet owner through a GUI of a compliance-based rewards mobile application executing on a mobile device, one or more compliance- based rewards (pet owners have a mobile app with GUI executing on a mobile device where they are presented with one or more compliance-based rewards (e.g., their total number of points and/or the rewards they may redeem them for))
The published PetDesk material is predominantly marketing/educational material meant to inform the public about the functionality and advantages of the PetDesk mobile app. As such, certain back-end features or step-by-step details regarding administrative interactions with the software are not described at length. For Example, PetDesk does not describe at length how the user in the veterinarian clinic specifies/selects the criteria for pet-owner compliance. Although a PHOSITA would understand the inherent requirements for implementing the functionalities described on the website, art will be cited to expedite prosecution. PetDesk does not appear to disclose,
displaying to and accepting from the user a selection of one or more criteria for which compliance-based rewards may be granted to a pet owner
However, Di Lascia discloses a method for configurable compliance-based rewards for a clinic. Di Lascia also discloses additional details regarding administrative interactions with a software/application in order to configure criteria for patient compliance and attributes defining compliance-based rewards.  Di Lascia discloses many of the limitations already taught by PetDesk above. For example, Di Lascia discloses a compliance administration wizard of an application providing a graphical user interface ('GUI') (Fig 4 tag 406 “provider user” and Fig 5 tag 506 “dashboard” and [0039] “portal that provides for…management of activities including education, communication, reward tracking…for the purpose of monitoring, educating, and favorably influencing patient behavior” and [0078]-[0084])
displaying to and accepting from the user a selection of one or more criteria for which compliance-based rewards may be granted to a pet owner ([0007] “one or more activity(ies) assigned to the patient”, [0080]-[0082] “provider user…dashboard…administrative functions that allow the provider user to define and control…the points program…control how points are earned and redeemed by the patient users…may assign point values to individual activities…if the provider wishes to incentivize education…may assign a high point value to education activities…may establish participation levels with defined goals the patient users must accomplish…allows the provider to administer all aspects…education content, patient participation requirements…any other activities associated with patient participation”, [0086] “allows the provider user to select and assign individual educational modules to the patient user”, [0101] “agent of the provider...enters…medication they have been prescribed…education models assigned by the physician…list of activities for which the provider will award points”, [0109] “suggested dietary regimen…fitness regimen…any other activity or course of action which is recommended and/or assigned to the patient by the healthcare provider”)
Di Lascia suggests it is advantageous to include displaying to and accepting from the user a selection of one or more criteria for which compliance-based rewards may be granted to a pet owner, because doing so can enable efficient and effective mechanism for the user to identify the specific activities that they want to reward people which can enable providers greater control over their reward program and because doing so can enable them to customize their reward programs for specific patients which may increase compliance and health outcomes for patients ([0022] & [0036] & [0088] & [0104] & [0112]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of PetDesk to include displaying to and accepting from the user a selection of one or more criteria for which compliance-based rewards may be granted to a pet owner, as taught by Di Lascia, because doing so can enable efficient and effective mechanism for the user to identify the specific activities that they want to reward people which can enable providers greater control over their reward program 
Furthermore, as in Di Lascia, it was within the capabilities of one of ordinary skill in the art to modify the method of PetDesk to include displaying to and accepting from the user a selection of one or more criteria for which compliance-based rewards may be granted to a pet owner. Furthermore, as in Di Lascia, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable efficient and effective mechanism for the user to identify the specific activities that they want to reward people which can enable providers greater control over their reward program and because doing so can enable them to customize their reward programs for specific patients which may increase compliance and health outcomes for patients, as is needed in PetDesk.


With respect to claim 2, PetDesk teaches the method of claim 1;
wherein generating, in dependence upon the criteria and the associated attributes, a configurable compliance schedule for providing rewards, as well as progress towards said rewards, to the pet owner from the veterinarian clinic is carried out by the application presented to the veterinarian clinic (the compliance schedule for providing rewards and progress toward rewards (e.g., points and point totals and points needed) are generated by and carried out by the backend server for presentation to users and veterinarian clinics)

Examiner notes that Di Lascia also discloses this limitation (Fig 4 tag 402 & [0066] & [0101] & [0104]).

With respect to claim 3, PetDesk teaches the method of claim 1;
wherein generating, in dependence upon the criteria and the associated attributes, a configurable compliance schedule for providing rewards and progress to the pet owner from the veterinarian clinic includes: transmitting the criteria and associated attributes to a compliance-based rewards server; (the criteria (e.g., required vaccinations, annual checkups, labs/appointments, etc.,) and attributes (e.g., points per activity or dollar spend or other rewards) are transmitted to the backend server to generate the schedule and implement the described functions and for presentation to users and veterinarian clinics)
generating, by the compliance-based rewards server in dependence upon the criteria and the associated attributes, the configurable compliance schedule for providing rewards to the pet owner from the veterinarian clinic  (a schedule of vaccinations and/or appointments/check-ups is created and stored (e.g., in order to send reminders and track compliance) and the system also stores the attributes (e.g., points per activity or dollar spend or other rewards as configured by the clinic administrator) and therefore the system “generates, in dependence upon the criteria and the associated attributes, a configurable compliance schedule for providing rewards to the pet owner from the veterinarian clinic”)21ATTORNEY DOCKET NO.: VET-001-2018PATENT APPLICATION

Examiner notes that Di Lascia also discloses this limitation ([0078]-[0083] & [0100]-[0102] & [0110]-[0112] & [0118]-[0119])

With respect to claim 4, PetDesk teaches the method of claim 1;
wherein monitoring, by a compliance-based rewards server, pet-owner activity further comprises obtaining a practice management software server associated with the veterinarian clinic (compliance with pet-owner activity is monitored by obtaining data (e.g., appointments made or vaccines received) from a practice management software server associated with the veterinarian clinic (e.g., via integration with an existing practice management system server)

Examiner notes that Di Lascia also discloses this limitation ([0066]-[0068] & [0034])

With respect to claim 5, PetDesk teaches the method of claim 1;
wherein identifying, by the compliance-based rewards server, one or more rewards based on the pet-owner activity and the configurable compliance schedule further comprises: assigning points for the pet-owner for one or more individual acts (points are assigned for an activity and/or for dollars spent on one or more individual acts included in the pet-owner activity)
maintaining a total number of points for pet owner; (total number of points (e.g., “200”) is tracked/maintained by the system)
comparing the total number of points with point values for available rewards (the total number of points is compared with point values for available rewards to determine how many additional points are needed (e.g., “100 more healthy reward pints to unlock next reward”) or to redeem points for a reward)

Examiner notes that Di Lascia also discloses this limitation ([0082]-[0084] & [0095] & [0113]-[0114])

With respect to claim 7, PetDesk teaches the method of claim 1;
wherein presenting, to the pet owner through a GUI of a compliance-based rewards mobile application executing on a mobile device, one or more compliance-based rewards further comprises providing a digital redeemable reward through the compliance-based rewards mobile application (the points awarded are a “digital redeemable reward” which may be redeemed “through the compliance-based rewards mobile application” – further, other digital rewards are also redeemable such as “$5 off your next retail purchase” & “20% off your next visit”, “client brings Fluffy and company to get their annual vaccinations…you offer free nail trims. Client A now has incentive to come back to your clinic to redeem their rewards and purchase other services”)

Examiner notes that Di Lascia also discloses this limitation ([0084] & [0095] & [0081])

With respect to claim 8, PetDesk teaches the method of claim 1;
further comprising providing to the pet owner one or more alerts through the compliance-based rewards mobile application (“send personalized messages to clients” & “automated reminders…send 2-day and day-of reminders for appointments” & “set reminders - set medication reminders, maintenance treatments, or anything else” & “send push notifications to app users”)

Examiner notes that Di Lascia also discloses this limitation ([0083] “alerts and notifications” & [0118])

With respect to claim 9, PetDesk teaches the method of claim 1;
further comprising providing to the pet owner one or more products or services through the compliance-based rewards mobile application (“$5 off your next retail purchase” & “20% off your next visit”, “you offer free nail trims. Client A now has incentive to come back to your clinic to redeem their rewards and purchase other services” & “save photos to remember your favorite cat” & “calendar integration” & “pet history” are all “products or services” provided to a pet owner through the app)

Examiner notes that Di Lascia also discloses this limitation ([0083] & [0022])

With respect to claim 10, PetDesk teaches a system for configurable compliance-based rewards for veterinarian clinics, the comprising;
a compliance-based rewards server coupled for data communications with an application for a veterinarian clinic, a compliance-based points mobile application executing on a mobile device; (client mobile app and veterinarian clinic interfacing application and inherent backend server)
wherein the compliance-based rewards server is also coupled for data communications with a practice management software server associated with the veterinarian clinic; (“what practice management system do you integrate with…we integrate with cornerstone…”)
one or more criteria for which compliance-based rewards may be granted to a pet 23ATTORNEY DOCKET NO.: VET-001-2018PATENT APPLICATION owner by the veterinarian clinic (see service compliance schedule for “kaille” which includes various vaccinations and an annual lab)
the compliance-based rewards server configured to receive a selection of one or more attributes defining those compliance-based rewards for that criteria; (administrative users associated with a veterinarian clinic have a “easy-to-use dashboard” and enables them select one or more loyalty attributes (e.g., points per activity or dollar spend or other rewards) to customize a loyalty program to reward pet-owners for various activities/”criteria” - see “you can tailor your loyalty program entirely to your liking. Customization is great…control over your offerings…”  & “how many points are awarded per dollar spent…type of reward...make sure they are motivated to buy all their needed products and services from you…customized loyalty plan” )
wherein one or more criteria for which compliance-based rewards may be granted to a pet owner and one or more attributes defining those compliance-based rewards for that criteria are providing, by a user through a compliance administration wizard of an application, a set of criteria for pet-owner compliance for a veterinarian clinic; (a schedule of vaccinations and/or appointments/check-ups is created and stored (e.g., in order to send reminders and track compliance) and the system also stores the attributes (e.g., points per activity or dollar spend or other rewards as configured by the clinic administrator) and therefore the system “generates, in dependence upon the criteria and the associated attributes, a configurable compliance schedule for providing rewards to the pet owner from the veterinarian clinic” – also administrative users associated with a veterinarian clinic have a “easy-to-use dashboard” (i.e., administration wizard provides a graphical user interface ('GUI') and enables them select one or more loyalty attributes (e.g., points per activity or dollar spend or other rewards) to customize a loyalty program to reward pet-owners for various activities/”criteria”)21ATTORNEY DOCKET NO.: VET-001-2018PATENT APPLICATION
wherein the compliance administration wizard provides a graphical user interface ('GUI') displaying to and accepting from a user in the veterinarian clinic a selection of one one or more attributes defining those compliance-based rewards for that criteria; (administrative users associated with a veterinarian clinic have a “easy-to-use dashboard” (i.e., administration wizard provides a graphical user interface ('GUI') and enables them select one or more loyalty attributes (e.g., points per activity or dollar spend or other rewards) to customize a loyalty program to reward pet-owners for various activities/”criteria” - see “you can tailor your loyalty program entirely to your liking. Customization is great…control over your offerings…”  & “how many points are awarded per dollar spent…type of reward...make sure they are motivated to buy all their needed products and services from you…customized loyalty plan” )
the compliance-based rewards server is configured to generate, in dependence upon the criteria and the associated attributes, a configurable compliance schedule for providing rewards and progress towards rewards to the pet owner from the veterinarian clinic; (a schedule of vaccinations and/or appointments/check-ups is created and stored (e.g., in order to send reminders and track compliance) and the system also stores the attributes (e.g., points per activity or dollar spend or other rewards as configured by the clinic administrator) and therefore the system “generates, in dependence upon the criteria and the associated attributes, a configurable compliance schedule for providing rewards to the pet owner from the veterinarian clinic”)21ATTORNEY DOCKET NO.: VET-001-2018PATENT APPLICATION
the compliance-based rewards server also is configured to monitor pet-owner activity and identify one or more rewards based on the pet-owner activity and the configurable compliance schedule; and (pet-owner activity (e.g., purchases and/or vaccines/check-ups in the built compliance schedule) are monitored by the system in order to generate clinic metrics (e.g., compliance metrics) and to calculate rewards for the pet-owners) and the loyalty builder shows that one or more rewards are inherently identified based on a monitored pet-owner activity (e.g., “how many points are awarded per dollar spent…type of reward…” – spent on activities like vaccinations and annual tests in the built compliance schedule) as this is necessary in order to award them to pet-owners, see also “client brings Fluffy and company to get their annual vaccinations…you offer free nail trims”) 21ATTORNEY DOCKET NO.: VET-001-2018PATENT APPLICATION
transmit the one or more rewards to the compliance-based rewards mobile application executing on a mobile device for presentation to the pet owner (pet owners have a mobile app with GUI executing on a mobile device where they are presented with one or more compliance-based rewards (e.g., their total number of points and/or the rewards they may redeem them for))
The published PetDesk material is predominantly marketing/educational material meant to inform the public about the functionality and advantages of the PetDesk mobile app. As such, certain back-end features or step-by-step details regarding administrative interactions with the software are not described at length. For Example, PetDesk does not describe at length how the user in the veterinarian clinic specifies/selects the criteria for pet-owner compliance. Although a PHOSITA would understand the inherent requirements for implementing the functionalities described on the website, art will be cited to expedite prosecution. PetDesk does not appear to disclose,
the compliance-based rewards server configured to receive a selection of one or more criteria for which compliance-based rewards may be granted…the selection of one or more criteria for which compliance-based rewards may be granted…displaying to and accepting from the user a selection of one or more criteria for which compliance-based rewards may be granted to a pet owner
However, Di Lascia discloses a method for configurable compliance-based rewards for a clinic. Di Lascia also discloses additional details regarding administrative interactions with a software/application in order to configure criteria for patient compliance and attributes defining compliance-based rewards.  Di Lascia discloses many of the limitations already taught by PetDesk above. For example, Di Lascia discloses a compliance-based rewards server coupled for data communications with an application for a clinic and a compliance-based points mobile application executing on a mobile device (Fig 4 tags 404 & 402 & 406) and  a compliance administration wizard of an application providing a graphical user interface ('GUI') (Fig 4 tag 406 “provider user” and Fig 5 tag 506 “dashboard” and [0039] “portal that provides for…management of activities including education, communication, reward tracking…for the purpose of monitoring, educating, and favorably influencing patient behavior” and [0078]-[0084])
the compliance-based rewards server configured to receive a selection of one or more criteria for which compliance-based rewards may be granted…the selection of one or more criteria for which compliance-based rewards may be granted…displaying to and accepting from the user a selection of one or more criteria for which compliance-based rewards may be granted to a pet owner ([0007] “one or more activity(ies) assigned to the patient”, [0080]-[0082] “provider user…dashboard…administrative functions that allow the provider user to define and control…the points program…control how points are earned and redeemed by the patient users…may assign point values to individual activities…if the provider wishes to incentivize education…may assign a high point value to education activities…may establish participation levels with defined goals the patient users must accomplish…allows the provider to administer all aspects…education content, patient participation requirements…any other activities associated with patient participation”, [0086] “allows the provider user to select and assign individual educational modules to the patient user”, [0101] “agent of the provider...enters…medication they have been prescribed…education models assigned by the physician…list of activities for which the provider will award points”, [0109] “suggested dietary regimen…fitness regimen…any other activity or course of action which is recommended and/or assigned to the patient by the healthcare provider”)
Di Lascia suggests it is advantageous to include the compliance-based rewards server configured to receive a selection of one or more criteria for which compliance-based rewards may be granted…the selection of one or more criteria for which compliance-based rewards may be granted…displaying to and accepting from the user a selection of one or more criteria for which compliance-based rewards may be granted to a pet owner, because doing so can enable efficient and effective mechanism for the user to identify the specific activities that they want to reward people which can enable providers greater control over their reward program and because doing so can enable them to customize their reward programs for specific patients which may increase compliance and health outcomes for patients ([0022] & [0036] & [0088] & [0104] & [0112]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of PetDesk to include the receive a selection of one or more criteria for which compliance-based rewards may be granted…the selection of one or more criteria for which compliance-based rewards may be granted…displaying to and accepting from the user a selection of one or more criteria for which compliance-based rewards may be granted to a pet owner, as taught by Di Lascia, because doing so can enable efficient and effective mechanism for the user to identify the specific activities that they want to reward people which can enable providers greater control over their reward program and because doing so can enable them to customize their reward programs for specific patients which may increase compliance and health outcomes for patients.
Furthermore, as in Di Lascia, it was within the capabilities of one of ordinary skill in the art to modify the system of PetDesk to include the compliance-based rewards server configured to receive a selection of one or more criteria for which compliance-based rewards may be granted…the selection of one or more criteria for which compliance-based rewards may be granted…displaying to and accepting from the user a selection of one or more criteria for which compliance-based rewards may be granted to a pet owner. Furthermore, as in Di Lascia, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable efficient and effective mechanism for the user to identify the specific activities that they want to reward people which can enable providers greater control over their reward program and because doing so can enable them to customize their reward programs for specific patients which may increase compliance and health outcomes for patients, as is needed in PetDesk.

With respect to claim 11, PetDesk teaches the system of claim 10;
wherein the compliance-based rewards server is configured to monitor pet-owner activity by obtaining a practice management software server, or any other mechanism by which to obtain all pertinent data, associated with the veterinarian clinic (compliance with pet-owner activity is monitored by obtaining data (e.g., appointments made or vaccines received) from a practice management software server associated with the veterinarian clinic (e.g., via integration with an existing practice management system server)

Examiner notes that Di Lascia also discloses this limitation ([0066]-[0068] & [0034])

With respect to claim 12, PetDesk teaches the system of claim 10;
wherein the compliance-based rewards server is configured to identify one or more rewards based on the pet-owner activity and the configurable compliance schedule by assigning points for the pet-owner for one or more individual acts included in the pet-owner activity; (points are assigned for an activity and/or for dollars spent on one or more individual acts included in the pet-owner activity)
maintaining a total number of points for pet owner; and (total number of points (e.g., “200”) is tracked/maintained by the system)
comparing the total number of points with point values for available rewards (the total number of points is compared with point values for available rewards to determine how many additional points are needed (e.g., “100 more healthy reward pints to unlock next reward”) or to redeem points for a reward)

Examiner notes that Di Lascia also discloses this limitation ([0082]-[0084] & [0095] & [0113]-[0114])

With respect to claim 14, PetDesk teaches the system of claim 10;
wherein the rewards further comprise a digital redeemable reward through the compliance-based rewards mobile application (the points awarded are a “digital redeemable reward” which may be redeemed “through the compliance-based rewards mobile application” – further, other digital rewards are also redeemable such as “$5 off your next retail purchase” & “20% off your next visit”, “client brings Fluffy and company to get their annual vaccinations…you offer free nail trims. Client A now has incentive to come back to your clinic to redeem their rewards and purchase other services”)

Examiner notes that Di Lascia also discloses this limitation ([0084] & [0095] & [0081])


With respect to claim 15, PetDesk teaches the system of claim 10;
wherein the compliance-based rewards server is configured to provide to the pet owner one or more alerts through the compliance-based rewards mobile application (“send personalized messages to clients” & “automated reminders…send 2-day and day-of reminders for appointments” & “set reminders - set medication reminders, maintenance treatments, or anything else” & “send push notifications to app users”)

Examiner notes that Di Lascia also discloses this limitation ([0083] “alerts and notifications” & [0118])

With respect to claim 16, PetDesk teaches the system of claim 10;
wherein the compliance-based rewards server is configured to provide to the pet owner one or more products or services through the compliance- based rewards mobile application (“$5 off your next retail purchase” & “20% off your next visit”, “you offer free nail trims. Client A now has incentive to come back to your clinic to redeem their rewards and purchase other services” & “save photos to remember your favorite cat” & “calendar integration” & “pet history” are all “products or services” provided to a pet owner through the app)

Examiner notes that Di Lascia also discloses this limitation ([0083] & [0022])


With respect to claim 17, PetDesk teaches the system of claim 10;
 provide the pet owner with access to the application and to present all pertinent information to the pet owner as it relates to their pets within the veterinarian clinic and their progress towards rewards (pet owners are provided access to the application and are presented with all pertinent information as it relates to their pets within the veterinarian clinic and their progress towards rewards)
PetDesk does not appear to disclose,
wherein the pet owner is identified and verified as having a valid email address that is associated to the veterinarian clinic to provide access to the application


	For the purpose of expediting prosecution, the Examiner notes that prior art reference Francois (cited at the end of this action) discloses  wherein the patient is identified and verified as having a valid email address that is associated to the clinic to provide access to the application ([0044] & [0048] email sent from physician/clinic sent to patient in order to provide access to the app and all of its information and therefore the patient is identified and verified as having a valid email address in order to provide access to the app).

	For the purpose of expediting prosecution, the Examiner notes that prior art reference Siva (cited at the end of this action) discloses his limitation ([0021] where a valid email address is required to create an account and access the app).





	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PetDesk in view of Di Lascia, as applied to claims 1 and 10 above, and further in view of Pollard et al. (U.S. PG Pub No. 2011/0060635 March 10, 2011 - hereinafter "Pollard”)


With respect to claims 6 and 13, PetDesk and Di Lascia teach the method of claim 1 and the system of claim 10. PetDesk does not appear to disclose,
assigning a status to the pet owner in dependence upon the total number of points for the pet owner
However, Pollard discloses,
assigning a status to the pet owner in dependence upon the total number of points for the pet owner ([0016] “ranges of points and associated different status levels…determines a status level for the individual based on the amount of points awarded to them”, [0069]-[0071] “the points are used to determine a status level…blue, bronze, silver, gold, and platinum…, [0087] “once a member has accumulated a predetermined number of points, his/her status is upgraded”, see also [0089]-[0095])
Pollard suggests it is advantageous to include assigning a status to the pet owner in dependence upon the total number of points for the pet owner, because doing so can provide a reward scheme that is physiologically effective for incentivizing compliance with medical recommendations/plans/schedules  ([0016] & [0069]-[0072] & [0087]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of PetDesk in view of Pollard to include assigning a status to the pet owner in dependence upon the total number of points for the pet owner, as taught by Pollard, because doing so can provide a reward scheme that is physiologically effective for incentivizing compliance with medical recommendations/plans/schedules.
Furthermore, as in Pollard, it was within the capabilities of one of ordinary skill in the art to modify the system of PetDesk in view of Di Lascia to include assigning a status to the pet owner in dependence upon the total number of points for the pet owner. Furthermore, as in Pollard, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would provide a reward scheme that is physiologically effective for incentivizing compliance with medical recommendations/plans/schedules, as is needed in PetDesk.

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Denshaw (U.S. PG Pub No. 2009/0319362, December 24, 2009) teaches a loyalty program where pet-owners may be provided with rewards/points for pet health-related activities (e.g., buying certain foods or purchasing services from a vet)

Lyle et al. (U.S. PG Pub No. 2015/0294072, October 15, 2015) teaches a mobile vet app used to track wellness compliance activities selected by a veterinarian for a pet and monitoring compliance

My Vet Perks app and website (screenshots from the http://myvetperks.com website (various pages from this website) captured using the internet wayback machine – all screenshots from between September 17, 2016 and November 11, 2016) discloses customizable reward program wherein pet owners earn rewards/points for compliance activities selected by a veterinarian 

Francois et al. (U.S. PG Pub No. 2016/0147951, May 26, 2016) teaches wherein the patient is identified and verified as having a valid email address that is associated to the clinic to provide access to the application ([0044] & [0048] email sent from physician/clinic sent to patient in order to provide access to the app and all of its information and therefore the patient is identified and verified as having a valid email address in order to provide access to the app).

Siva (U.S. PG Pub No. 2016/0239614, August 18, 2016) teaches claim 17 ([0021] where a valid email address is required to create an account and access the app)


	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621